Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-2, 6-11, 13-16, 18 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Claim 1 recites a casino management system comprising: 
a processor; and a memory device that stores a plurality of instructions, which when executed by the processor, cause the processor to: 
responsive to receiving a player departing event signal representing an indication that a player has left an electronic gaming machine, cause a sanitization requirement notification associated with the electronic gaming machine to be provided to a casino staff member; and 
responsive to receiving a sanitization complete event signal representing an indication that the electronic gaming machine has been sanitized, cause a state of the electronic gaming machine to indicate that the electronic gaming machine has been sanitized.

8. An electronic gaming machine comprising: 
a display device; a processor; and a memory device that stores a plurality of instructions, which when executed by the processor, cause the processor to: 
responsive to detecting that a player has left the electronic gaming machine, send a player departing event signal representing an indication that the electronic gaming machine needs to be sanitized; and 
responsive to receiving an indication that the electronic gaming machine has been sanitized, display, via the display device, an indication that the electronic gaming machine has been sanitized.

Claim 19 recites an electronic gaming machine comprising: a display device; a processor; and a memory device that stores a plurality of instructions, which when executed by the processor, cause the processor to: 
responsive to an occurrence of a sanitization event, cause the electronic gaming machine to be in a clean state in which the electronic gaming machine is not being played and has been sanitized; 
responsive to an occurrence of a player occupying event, cause the electronic gaming machine to be in an active state; and 
responsive to an occurrence of a departing event, cause the electronic gaming machine to be eligible to be in a locked state, and then cause the electronic gaming machine to be in a locked state that requires an occurrence of a sanitization event before the electronic gaming machine returns to the clean state.

The underlined limitations recite and abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). 
The claim limitations recite a management of interactions between people. An interaction is managed by requesting a user to perform a task and indicating that the task has been completed. The interaction is notifying a user to sanitize a machine and indicating that the human activity (sanitizing the machine) has been performed. Therefore, the claims recites an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The system/gaming machine comprising a processor and a memory are not used in a meaningful way. The system/gaming machine comprising a processor and a memory is a generic computer or computer components used to perform the abstract idea. The computer is used to implement the game in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite the additional elements of a processor and a memory device. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea. A processor and a memory device in a gaming machine is well known routine, and conventional as evidenced by Walker (US 2004/0082384) (paragraph 58). The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 2, 4, 6-7, 13-15, 18 are directed to displaying an indication that the machine needs to be sanitized, recording that a sanitation process will be needed or has been completed and sending or receiving an event signal (or notification) that the machine has been sanitized or will need to be sanitized. 
The use of a computer generally links the abstract idea to a particular technological environment. In addition, the step of displaying an indication amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. The claim limitations are not integrated to a practical application. 
The Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), indicated that the mere displaying of data is a well understood, routine, and conventional function. 
The steps of recording is well understood, routine, and conventional function (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). 
The steps or sending or receiving and event signal (or notification) is well known in the in art. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
The additional claim elements are well-understood, routine, and conventional. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 9-11 are directed detecting that the player left the gaming machine. The claim limitation further recite an abstract idea of organizing human activity. The claims recite managing interactions between people. An interaction is managed determining if the player has stop playing or left the gaming machine. The claim limitations are not integrated to a practical application. In addition, the claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 3-5, 8, 17 are directed to causing the electronic gaming machine to be in a locked state or unlocked state. The use of a computer/electronic gaming machine generally links the abstract idea to a particular technological environment. The steps of causing an electronic gaming machine to be in a locked state or unlocked state is well known in in the art. Pickup (WO 02/103586) discloses that Lock-out of a machine may be achieved in any suitable manner, and may for example be initiated through known lock-out commands (Page 4, lines 23-26). In addition, Oak (US 2007/0077995) gaming machines can be displayed using command protocols (paragraph 58) and therefore well known in the art. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim 16 is directed receiving and rejection a reset ticket by the gaming machine. The use of a ticket generally links the abstract idea to a particular technological environment. In addition, the use of a ticket reader on a gaming device to read information stored on a ticket is well known, conventional and routine. Mayeroff (US 2005/0148383) discloses that ticket readers and writers are well known in the art (paragraph 25). The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites, cause the processor to, responsive to receiving the indication that the electronic gaming machine has been sanitized, unlock the electronic gaming machine to enable another player to play the electronic gaming machine. However, the claims (claim 17 and independent claim 8) fail to describe that the electronic gaming machine was locked or prevented another player to play the electronic gaming machine.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 19-20 are rejected under 35 U.S.C. 102a2 as being anticipated by Acres (US 11,158,168).

1. Acres discloses a casino management system (Fig. 1) comprising: 
a processor; and a memory device that stores a plurality of instructions, which when executed by the processor (col. 5:10-21), cause the processor to: 
responsive to receiving a player departing event signal representing an indication that a player has left an electronic gaming machine (detect disengagement at the gaming machine; cols. 6:17-11; 8:2-14, 24 in Figs. 2, 3), cause a sanitization requirement notification associated with the electronic gaming machine to be provided to a casino staff member (dispatch command which appears on the mobile device an attendant directing him/her to got to the electronic gaming machine to accomplish a cleaning protocol; cols. 6:38-63, 7:34-45; 26 in Fig. 2, 34 in Fig. 3); and 
responsive to receiving a sanitization complete event signal representing an indication that the electronic gaming machine has been sanitized, cause a state of the electronic gaming machine to indicate that the electronic gaming machine has been sanitized (Detect completion of cleaning protocol and enable gaming machines; cols. 663-7:5, 7:34-45, 8:15-31).

2. Acres discloses the casino management system of claim 1, wherein the plurality of instructions, when executed by the processor, cause the processor to, responsive to receiving the player departing event signal, cause the electronic gaming machine to display an indication that the electronic gaming machine needs to be sanitized (Acres discloses when game is disabled, a notice appears on a display on the machine indicating it is out of service, which is an indication that the gaming machine needs to be sanitized; col. 6:9-13. It is noted that the claim does not specify what the indication is. In Acres’ invention, the out of service is an indication that the gaming machine needs to be sanitized.)

3. Acres discloses the casino management system of claim 1, wherein the plurality of instructions, when executed by the processor, cause the processor to, responsive to receiving the player departing event signal, cause the electronic gaming machine to be in a locked state (Detect disengagement at EGM B and Disable EGM B; col. 6:38-45, steps 24-26 in Figs. 2-3).

4. Acres discloses the casino management system of claim 3, wherein the plurality of instructions, when executed by the processor, cause the processor to, responsive to receiving the sanitization complete event signal, cause the electronic gaming machine to be in an unlocked state (enable EGMS, cols. 30:34-7:6, 7:34-38 step 30 in Fig. 2, steps 38 in Fig. 3).

6. Acres discloses the casino management system of claim 1, wherein the plurality of instructions, when executed by the processor, cause the processor to, responsive to receiving the sanitization complete event signal, record that a sanitization process has been completed for the electronic gaming machine (Attendant record by notifying the dispatch system that the job is complete, or indicate by card, code, or some other indication that the cleaning protocol is completed; cols. 6:677-6, 8:15-30).

7. Acres discloses the casino management system of claim 1, wherein the plurality of instructions, when executed by the processor, cause the processor to, responsive to receiving a player occupying event signal representing that the electronic gaming machine is being played by a player, record that a sanitization process will be needed for the electronic gaming machine (Acres discloses that the gaming machine determines that a player occupies the gaming machine regardless if the player plays or does not play, col. 6:15-18. The gaming machine records that a sanitization process will be needed for the electronic gaming machine by sending a dispatch after the player occupies and then disengages the gaming machine; cols. 6:38-63, 7:34-45; 26 in Fig. 2, 34 in Fig. 3. Therefore, the gaming machine records that a sanitization process will be needed responsive to receiving a player occupying event signal representing that the electronic gaming machine is being played by a player.).

19. Acres discloses an electronic gaming machine (110, Fig. 1A) comprising: 
a display device (display on gaming machine, Fig. 1a); a processor; and a memory device that stores a plurality of instructions (process implemented at each EGM; col. 5:10-21), which when executed by the processor, cause the processor to:
responsive to an occurrence of a sanitization event, cause the electronic gaming machine to be in a clean state in which the electronic gaming machine is not being played and has been sanitized (Steps 28-30 and 36-38 in Figs. 2-3, in which the cleaning protocol is completed and the gaming machine is enabled to allow players play, in which the gaming machine is currently not being played; cols. 6:54-7:6, 7:35-45); 
responsive to an occurrence of a player occupying event, cause the electronic gaming machine to be in an active state (Detect engagement at a gaming machine, and cause the gaming machine to be an “active state” or engaged machine; cols. 4:51-5:46); and 
responsive to an occurrence of a departing event (detect disengagement at gaming machine; cols. 6:17-11; 8:2-14, 24 in Figs. 2, 3), cause the electronic gaming machine to be eligible to be in a locked state, and then cause the electronic gaming machine to be in a locked state that requires an occurrence of a sanitization event before the electronic gaming machine returns to the clean state (cols. 6:38-63, 7:34-45; 26 in Fig. 2, 34 in Fig. 3).

20. Acres discloses the electronic gaming machine of claim 19, wherein the plurality of instructions, when executed by the processor, cause the processor to responsive to an occurrence of a departing event, cause the display device to display an indication that the electronic gaming machine needs to be sanitized (Acres discloses when game is disabled, a notice appears on a display on the machine indicating it is out of service, which is an indication that the gaming machine needs to be sanitized; col. 6:9-13. It is noted that the claim does not specify what the indication is. In Acres’ invention, the out of service is an indication that the gaming machine needs to be sanitized.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Acres (US 11,158,168) as applied to claim 3 above, and further in view of Walker (US 2006/0148551).

5. Acres discloses the casino attendant cleans the gaming machine and provides a signal of the gaming machine that cleaning protocol is complete (col. 8:15-25). However, Acres fails to teach that responsive to receiving the sanitization complete event signal, cause the electronic gaming machine to display a sanitized message. Nevertheless, such modification would have been obvious to one of ordinary skilled din the art. In an analogous art to gaming systems, Walker discloses a system to output various messages at a game machine based on a triggering condition (paragraphs 40, 42). Walker discloses that the message may be various type of messages including include status messages, promotional messages, instructive messages, hypothetical information messages, activity-benefit offer messages, and/or communication messages (paragraph 74). Examples of status messages may include reminders, updates, news, alerts, messages about enabled features on a gaming machine (paragraphs 74, 163). Instructive messages may include messages that provide instructive information relating to a game machine and/or game play (paragraphs 74). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Walker’s invention and cause the electronic gaming machine to display a sanitized message since Walker discloses it is known to provide various messages including news, updates, features on a gaming machine. Such modification would provide the predictable result of letting people know which gaming machines are clean and available.

Claims 8-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Acres (US 11,158,168) in view of Walker (US 2006/0148551).

8. Acres discloses an electronic gaming machine (110, Fig 1a.) comprising: 
a display device (display on gaming machine, Fig. 1a); a processor; and a memory device that stores a plurality of instructions, which when executed by the processor (process implemented at each EGM; col. 5:10-21), cause the processor to: 
responsive to detecting that a player has left the electronic gaming machine (detect disengagement at gaming machine; cols. 6:17-11; 8:2-14, 24 in Figs. 2, 3), send a player departing event signal representing an indication that the electronic gaming machine needs to be sanitized (dispatch command which appears on the mobile device an attendant directing him/her to got to the electronic gaming machine to accomplish a cleaning protocol; cols. 6:38-63, 7:34-45; 26 in Fig. 2, 34 in Fig. 3); and 
responsive to receiving an indication that the electronic gaming machine has been sanitized (Detect completion of cleaning protocol and enable gaming machines; cols. 6:63-7:5, 7:34-45, 8:15-31). 
Acres discloses the casino attendant cleans the gaming machine and provides a signal of the gaming machine that cleaning protocol is complete (col. 8:15-25). However, Acres fails to teach display, via the display device, an indication that the electronic gaming machine has been sanitized. Nevertheless, such modification would have been obvious to one of ordinary skilled din the art. In an analogous art to gaming systems, Walker discloses a system to output various messages at a game machine based on a triggering condition (paragraphs 40, 42). Walker discloses that the message may be various type of messages including include status messages, promotional messages, instructive messages, hypothetical information messages, activity-benefit offer messages, and/or communication messages (paragraph 74). Examples of status messages may include reminders, updates, news, alerts, messages about enabled features on a gaming machine (paragraphs 74, 163). Instructive messages may include messages that provide instructive information relating to a game machine and/or game play (paragraphs 74). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Walker’s invention and cause the electronic gaming machine to display an indication that the gaming machine has been sanitized since Walker discloses it is known to provide various messages including news, updates, features on a gaming machine. Such modification would provide the predictable result of letting people know which gaming machines are clean and available.


9. Acres discloses the electronic gaming machine of claim 8, wherein the plurality of instructions, when executed by the processor, cause the processor to detect that a player has left the electronic gaming machine based on an occurrence of a departing event comprising at least one of: a detection of removal of a player card from a card reader, a detection of a lack of a signal from a player wireless communication device, a detection of a signal strength below a threshold from a player wireless communication device, a detection of a disconnect signal from a player wireless communication device, a lack of player activity at the electronic gaming machine for a period of time, a lack of a change to one or more player meters of the electronic gaming machine for a period of time, a detection of a player departing the electronic gaming machine for a period of time from a motion sensor, a detection of a player departing the electronic gaming machine for a period of time from a camera, and a detection of activation of a cash-out button of the electronic gaming machine (Detect disengagement at gaming machine; cols. 6:17-11; 8:2-14, 24 in Figs. 2, 3.Walker at least discloses that the detection can be detection of removal of card, a lack of player activity for a period of time, cash-out; cols. 6:17-11; 8:2-14, 24.).

10. Acres discloses the electronic gaming machine of claim 9, wherein the plurality of instructions, when executed by the processor, cause the processor to detect that the player has left the electronic gaming machine based on an occurrence of the player departing event and a period of time after the occurrence of the player departing event (The gaming machine determines that the player disengaged from the gaming machine based on various conditions such as status indication, credit meter balance, card withdraw, speed of game play, etc. cols. 6:17-11; 8:2-14, 24. The conditions can also be that the  player has left based on a period of time without play; when play has stopped for a period time; cols. 6:25-26, 87. Walker discloses multiple definitions can be used for disengagements information; col. 6:38-41. Therefore, the condition/definition can be a detection of the player left (i.e. card withdraw) and a predetermined time. Walker discloses an embodiment in which disengagement is configured as a credit meter balance below a minimum threshold and a minim period of time; col. 6:25-30.).

11. Acres discloses the electronic gaming machine of claim 8, wherein the plurality of instructions, when executed by the processor, cause the processor to detect that the player has left the electronic gaming machine based on an occurrence of a player departing event and a period of time after the occurrence of the player departing event (The gaming machine determines that the player disengaged from the gaming machine based on various conditions such as status indication, credit meter balance, card withdraw, speed of game play, etc. cols. 6:17-11; 8:2-14, 24. The conditions can also be that the  player has left based on a period of time without play; when play has stopped for a period time; cols. 6:25-26, 87. Walker discloses multiple definitions can be used for disengagements information; col. 6:38-41. Therefore, the condition/definition can be a detection of the player left (i.e. card withdraw) and a predetermined time. Walker discloses an embodiment in which disengagement is configured as a credit meter balance below a minimum threshold and a minim period of time; col. 6:25-30.).

12. Acres discloses the electronic gaming machine of claim 8, wherein the plurality of instructions, when executed by the processor, cause the processor to, responsive to detecting that the player has left the electronic gaming machine, lock the electronic gaming machine to prevent another player from playing the electronic gaming machine while locked (Detect disengagement at EGM B and Disable EGM B; col. 6:38-45, steps 24-26 in Figs. 2-3).

13. Acres discloses the electronic gaming machine of claim 8, wherein the plurality of instructions, when executed by the processor, cause the processor to, responsive to detecting that the player has left the electronic gaming machine, cause the display device to display an indication that the electronic gaming machine needs to be sanitized (Acres discloses when game is disabled, a notice appears on a display on the machine indicating it is out of service, which is an indication that the gaming machine needs to be sanitized; col. 6:9-13. It is noted that the claim does not specify what the indication is. In Acres’ invention, the out of service is an indication that the gaming machine needs to be sanitized.)

14. Acres discloses the electronic gaming machine of claim 8, wherein the plurality of instructions, when executed by the processor, cause the processor to, responsive to detecting that the player has left the electronic gaming machine, send the player departing event signal to a casino management system (The managing system detects disengaging information take directly from, or defined from the SAS port of the EGM; col. 6:38-40.).

15. Acres discloses the electronic gaming machine of claim 8, wherein the plurality of instructions, when executed by the processor, cause the processor to receive the indication that the electronic gaming machine has been sanitized, based on an occurrence of at least one of: receipt of a designated casino staff member card by a card reader, receipt of a designated input by a casino staff member via a menu displayed by the display device, receipt of a designated wireless communication from a casino staff member communication device, an actuation of a key in the electronic gaming machine, an input of a PIN or passcode into an input device of the electronic gaming machine, and a receipt of a sanitization reset ticket (For example, employee insert card into card reader to indicate that the cleaning protocol is complete, code/PIN; col. 8:15-31).

17. Acres discloses the electronic gaming machine of claim 8, wherein the plurality of instructions, when executed by the processor, cause the processor to, responsive to receiving the indication that the electronic gaming machine has been sanitized, unlock the electronic gaming machine to enable another player to play the electronic gaming machine (enable EGMS, cols. 30:34-7:6, 7:34-38 step 30 in Fig. 2, steps 38 in Fig. 3).

18. Acres discloses the electronic gaming machine of claim 8, wherein the plurality of instructions, when executed by the processor, cause the processor to, responsive to receiving the indication that the electronic gaming machine has been sanitized, send a sanitization event signal representing an indication that the electronic gaming machine has been sanitized (cols. 6:63-7:5, 7:34-45, 8:15-31).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Acres (US 11,158,168) in view of Walker (US 2006/0148551) as applied to claim 8 above, and further in view of Rowe (US 6,971,956).

16. Acres discloses the claimed invention as discussed above but fails to teach that the plurality of instructions, when executed by the processor, cause the processor to receive the indication that the electronic gaming machine has been sanitized, based on a receipt of a sanitization reset ticket and a rejection of the sanitization reset ticket. Nevertheless, it would have been obvious to one of ordinary skilled in the art. Acres discloses that when cleaning is completed, the staff may be required to enter their card, code or some other indication to indicate completion of the cleaning protocol (col. 8:15-30). In an analogous art to wagering system, Rowe discloses a ticket validation interface that can be used to provide game services and gaming operation services (cols. 4:1-21). Rowe discloses that a ticket validation can be used as a maintenance request and a maintenance reply (cols. 4:15-16, 4:49-50). The maintenance validation request and the transaction validation reply approves the server transaction (col. 5:15-17). Rowe discloses that the maintenance request can be a request to have someone clean up (clean an accident; col. 11: 1-17). It would have been obvious to one of ordinary skilled before the effective date to modify Acres’ invention receive the indication that the electronic gaming machine has been sanitized, based on a receipt of a sanitization reset ticket and a rejection of the sanitization reset ticket since Acres discloses that the staff may be required to provide an indication that the gaming machine is cleaned, and Rowe discloses that a ticket validation can be used to validate that a maintenance such as cleaning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715